Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	This NOA is issued only to correct an inadvertent dependency issue regarding Claim 14. No other changes are made to the NOA. 

Authorization for this examiner’s amendment was given in an interview with David Oren on June 6, 2022.

The application has been amended as follows: 

A power generation apparatus comprising: 
a duct through which a first fluid passes;  
a first thermoelectric module disposed on a first surface of the duct; 
a second thermoelectric module disposed on a second surface opposite to the first surface of the duct;  and 
a guide member disposed on an end of the duct spaced apart from a third surface of the duct, [which] wherein the third surface is disposed between the first surface and the second surface, the guide member faces  
wherein the guide member includes: 
a first end proximate to the first thermoelectric module; 
a second end proximate to the second thermoelectric module; and 
an extension part disposed between and connecting the first end to the second end ;
wherein the extension part has a shape in which a distance from the extension part to the third surface is increased in a direction toward a center of the guide member between the first and second ends; 
a first auxiliary guide member the first  such that a first opening is formed between the first auxiliary guide member and the first end of the guide member; 
a second auxiliary guide member is disposed on the second end of the guide member such that a second opening is formed between the second auxiliary guide member and the second end of the guide member; 
wherein the first and second openings allow a second fluid which moves along a surface of the extension part facing away from the third surface to pass through the first and second openings. 
 2-8. Cancelled. 

9.  The power generation apparatus of claim 1, wherein: about the center of the guide member. 
10. Cancelled. 
11. Cancelled. 
12. cancelled. 

13.  The power generation apparatus of claim [[12]] -1, wherein the first auxiliary guide member is parallel to the first end 
 
14.  The power generation apparatus of claim [[11]] 1, wherein: each of the first thermoelectric module and the second thermoelectric module includes a plurality of thermoelectric elementseach thermoelectric element of the plurality of thermoelectric elements includes a first electrode, a second electrode, and a semiconductor device disposed between the first electrode and the second electrode. 
 
15.  The power generation apparatus of claim 14, wherein each of the first and second thermoelectric modules comprise an aluminum substrate positioned between the plurality of thermoelectric elements and the duct, wherein the duct using a thermal interface material (TIM). 
 
16.  The power generation apparatus of claim 15, wherein the first end of the guide member is disposed on the heat sink of the first thermoelectric module, and the second end of the guide member is disposed on the heat sink of the second thermoelectric module. 
 
17.  cancelled  
 
18.  cancelled  
 
19.  The power generation apparatus of claim 1, wherein an air gap is formed between the guide member and the third surface. 
 
20.  The power generation apparatus of claim 1, wherein an insulating member is disposed between the guide member and the third surface. 
 
21.  The power generation apparatus of claim 1, wherein the first thermoelectric module and the second thermoelectric module are coupled to the duct using a screw. 
 
22.  The power generation apparatus of claim 1, further comprising a sealing member disposed between the guide member and the third surface. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art of record discloses a thermoelectric module but fails to disclose that two guide members are disposed about an end of an extension part so as to allow a second fluid to move along a surface of the extension part through first and second openings in the guide members.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721